PER CURIAM.
There were three complaints filed against Kenneth A. Howe, of Pikeville; one by Mrs. June J. Elswick, another by the Board •of Bar Commissioners of the Kentucky State Bar Association and a third by the Pikeville Bar Association.
Mrs. Elswick charged Mr. Howe with •collecting $5,795.10 as her attorney and failing to account therefor. The Kentucky Par Association charged him with collecting various sums for nine different clients, •one of whom was Mrs. Elswick, aggregating over $23,000, for which he failed to account to his respective clients. The complaint of the Pikeville Bar Association •charged him with collecting and failing to account to clients the nine items set out in •the State Bar Association’s complaint and •in addition thereto charged Howe had collected for clients an item of $14,000 and an•other item of $1,800, both of which he -failed to account to his clients.
The report of the Trial Committee filed November 7, 1957, is to the effect that Mr. Howe was notified by the Secretary of the State Bar Association on or before November 20, 1957, of the charges filed against Tim in receiving funds of clients and con-verting same to his own use, and that he made no response thereto, nor had he made .any effort to contact any officers of the State Bar Association. The Committee’s report recommended that the averments of the three complaints be taken as confessed and Mr. Howe be adjudged guilty of unprofessional conduct and be forever disbarred from practicing law in this Commonwealth. This report of the Committee was confirmed by the Board of Bar Commissioners.
This court in due time issued a rule against Mr. Howe in accordance with RCA 3.450 to show cause, if any he could, within twenty days why the recommendation of the Board should not be enforced. No response was made by Mr. Howe to the rule within twenty days, or at all, after it was served upon him.
It is now adjudged that the rule be made absolute and the recommendation of the Board be confirmed. An order will be entered disbarring Kenneth A. Howe from the practice of law in this Commonwealth.